Case 1:21-cv-01920-PAB-STV Document 9 Filed 08/31/21 USDC Colorado Page 1 of 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF COLORADO


 Wisconsin Archery Products, LLC

               Plaintiff,

        v.                                                         Case No. 21-1920

 Burris Company, Inc.,

               Defendant,


                            NOTICE OF VOLUNTARY DISMISSAL


        Plaintiff Wisconsin Archery Products, LLC hereby voluntarily dismisses its claims against

 Burris Company, Inc. with prejudice, pursuant to Rule 41(a)(1)(A)(i), Fed. R. Civ. P., with each

 party to bear its own fees and costs. Defendant Burris Company, Inc. has not served an answer or

 filed a motion for summary judgment.



                                                    Respectfully submitted,


 Dated: August 31, 2021                             s/Michael T. Griggs
                                                    Michael T. Griggs
                                                    Thomas J. Lyneis
                                                    BOYLE FREDRICKSON, S.C.
                                                    840 N. Plankinton Avenue
                                                    Milwaukee, Wisconsin 53203
                                                    Telephone: 414-225-9755
                                                    Facsimile: 414-225-9753
                                                    Attorneys for Plaintiff
